      Case 1:19-cv-00226 Document 20 Filed on 05/08/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                                 May 08, 2020
                            SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                               BROWNSVILLE DIVISION

ARTURO RICO ESPINOZA,                         §
    Plaintiff,                                §
                                              §
v.                                            §        Civil Action No. 1:19-cv-00226
                                              §
CARLOS GARZA, and                             §
OMAR LUCIO, in his official capacity as       §
Sheriff of Cameron County.                    §
       Defendants.                            §

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       Before the Court is the “Magistrate Judge’s Report and Recommendation” (“R&R”)
(Docket No. 17). The R&R recommended the following: (1) dismiss the case as time-barred,
and (2) close the case.
       Objections were due April 22, 2020. No objections were filed by either party. A “clearly
erroneous, abuse of discretion and contrary to law” standard of review is appropriate when there
has been no objection to the magistrate’s ruling. United States v. Wilson, 864 F.2d 1219, 1221
(5th Cir. 1989). Finding no clear error, abuse of discretion, or finding contrary to law, the R&R
is ADOPTED.
       As a result, Arturo Rico Espinoza’s cause of action against Carlos Garza and Omar Lucio
is DISMISSED. The Clerk of the Court is ORDERED to close this case.



                                                      Signed on this 8th day of May, 2020.



                                                      ________________________________
                                                      Rolando Olvera
                                                      United States District Judge
